UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7448



MICHAEL EDWARD KING,

                                                Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-02-82-2)


Submitted:    November 21, 2002              Decided:   December 4, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Edward King, Appellant Pro Se.    Stephen R. McCullough,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael King, a state prisoner, seeks to appeal the district

court’s order adopting the magistrate judge’s recommendation to

deny relief on his petition filed under 28 U.S.C. § 2254 (2000) as

untimely filed.        An appeal may not be taken to this court from the

final order in a habeas corpus proceeding unless a circuit justice

or judge issues a certificate of appealability.               28 U.S.C. §

2253(c)(1) (2000).        When, as here, a district court dismisses a §

2254 petition solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318

(2001).    We have reviewed the record and conclude for the reasons

stated by the district court that King has not made the requisite

showing.       King v. Angelone, No. CA-02-82-2 (E.D. Va. Sept. 24,

2002).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented   in   the




                                       2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3